DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the coating composition of claim 1; the device of claim 7; the method of claim 9. 
A search of the prior art did not show the claimed invention. The closest prior as exemplified by Lee (KR 2009125516) teaches a sulfonated perfluoropoly(arylene ether) alternating copolymer represented by 


    PNG
    media_image1.png
    87
    633
    media_image1.png
    Greyscale

While Lee teaches a sulfonated perfluoropoly(arylene ether) alternating copolymer which reads on applicants’ CF1, Lee fails to teach suggest or render obvious adding Chemical Formula 2 as required by independent claims 1, 7 and 9.
	Nakane (US 2010/0320422 included in the IDS) teaches as coating layer containing arylsulfonic acid compound and a charge transport host material (paragraph 25). The charge transport host material can be represented by Compound 9 (page 6):


    PNG
    media_image2.png
    150
    382
    media_image2.png
    Greyscale

Compound 9 reads on applicants’ CF2 A = H; R6 and R8 = Y1 and Y2 L1 and L2 = direct bond. 
	The containing arylsulfonic acid compound can be represented by NSO-2


    PNG
    media_image3.png
    202
    537
    media_image3.png
    Greyscale

NOS-2 shows the arylsulfonic acid groups and the tetrafluorophenyl groups but lacks the O-[Ar1]p-O with p = 2-10 as required by required by independent claims 1, 7 and 9.
	Nakane fails to teach suggest or render obvious modifying NOS-2 to arrive at the limitations of independent claims 1, 7 and 9.

Claims 1-14 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786